Shipman, J.
This is a pétition by the defendants for a, rehearing of so much of the above-entitled cause as relates to the infringement of the first claim of letters patent No. 801,884 by the manufacture of “Exhibit Webb Buckle D.” The tongue-jnlate of the patented buckle consists of the double leaves of a single piece of metal folded upon itself. The under fold partially embraces the ends of the pivot-pin, which it holds between itself and the upper fold. When the tongue passes through the forks of the tongue plate, they are sprung apart, which causes a slight locking action. This latter peculiarity is the subject of the fourth claim of the patent, and does not exist in any of the defendants’ buckles. .Buckle D is composed of two plates superimposed upon and closely fastened to each other. The tongue does not crowd apart the forked extension of a tongue-plate, but the upper plate is a spring-plate, which is “pressed away from” the lower plate by a projection upon tlie middle part of the tongue. As was said in the former opinion, the upper plate “is bifurcated, and extends on both sides of the tongue rearward, to afford a bearing surface for the catch-plate, but the lower plate lias no such extension beyond the tongue-pivot.” The foundation of the defendants’ argument against infringement is that the tongue-plate of buckle Dis the lower plate, and that the upper plate is simply a spring-plate, and is the spring-plate of No. 191,758. If the tongue-plate is the lower plate alone, there is no infringement, because it does not extend rearwardly, so as to afford a support for the catch-plate, and the tongue is pivoted at a point slightly above its surface. While the tongue-plate *835of the patent is a double-leaved' plate, folded upon Itself, this precise construction cannot be vital, but a double-leaved plate, securely fastened together, must be the same thing as a folded piece of metal. Neither can it be vital that the two loaves of the plate should both extend rear-wardly of the pivot. The defendants do not rest upon these minor details of construction, but their point is that the upper plate is a substantial repetition of the spring-plate of No. 193,758, which was confessedly not a tongue-plate. To one end of the tongue-plato of 191,758 was attached a strip of spring-metal, having one end free, and manifestly detached from the tongue-plate. To the free end of this spring plate a tongue was hinged, and was, in this way, indirectly pivoted to the tongue-plate. The tongue bore or acted upon the tongue-plate by means of a lever end forming part of the tongue, and in the roar of its pivot. The spring-platé of buckle D is closely attached to the lower plate, and is a form of the double base plate, which is familiar in arctic buckles; but I do not think it material, if true, that, as a spring-plate, it is like the spring-plate of 191,758. It is, like other double plates of its class, also a tongue-plate. The fact that the upper plate is a spring-plate, and is like an older spring-plate, docs not modify my opinion that the double plate of buckle 1) is the same thing as the double plate of No. 303 ,- 884, and that its bifurcated extension is substantially the same thing as that shown in the patent, although the two leaves do not extend rear-wardly together or in contact with each other. It is true that the spring action of buckle D is effected in a different way from tiial of the patent, and it is probable that it is effected in the way which had been previously indicated; but it seems to me that the principle of the first claim of No. 301,884 has been reproduced in buckle Din substantially the same way, and that the way in which spring action is obtained does not materially affect the question of infringement of the first claim. The petition is denied.